                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

JONATHAN ARMAND HARRIS,
                                             Case No. 3:20-cv-00163-MO
                      Plaintiff,
                                             ORDER TO DISMISS
         v.

STATE OF OREGON, et al.,

                      Defendants.

MOSMAN, District Judge.

         Plaintiff,    an inmate at the Multnomah County Jail,                   brings

this      civil   rights   action   pursuant   to    42   U.S.C.    §    1983.    In   a

separate Order, the Court has granted Plaintiff leave to proceed

in   f   orma pauper is.    However,   for   the    reasons   set       forth    below,

Plaintiff's Complaint is dismissed for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e) (2).

                                    BACKGROUND

         Plaintiff alleges     that    Defendants    have engaged in            knowing

acts of terrorism when they arrested him for attempted murder,

          1 - ORDER TO DISMISS
violating his rights to equal protection, due process, and right

to be     free         from double      jeopardy.        He also believes he was                             the

victim of an unlawful search and seizure,                                and that the pending

criminal       charges          against     him    are     frivolous.                 Plaintiff            seeks

compensatory and punitive damages in excess of $10,000,000.

                                            STANDARDS

        Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,                 malicious,    or fails to state a claim upon

which     re 1 i e f    may     be   granted .     28    U. S . C .      §§        1915 ( e ) ( 2 ) ( B)    and

1915A(b).       In order to state a claim,                   Plaintiff's Complaint must

contain sufficient factual matter which,                              when accepted as true,

gives     rise     to     a     plausible    inference            that        defendants           violated

plaintiff's constitutional rights.                       Ashcroft             v.      Iqbal,      556 U.S.

662,    678    (2009);        Bell    Atlantic Corp.         v.       Twombly,           550 U.S.          554,

556-57     (2007).        "Threadbare recitals of the elements of a cause

of     action,         supported      by    mere    conclusory            statements,                do     not

suffice." Iqbal, 556 U.S. at 678.

        Dismissal         for    failure     to    state      a    claim            is    proper       if     it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

         2 - ORDER TO DISMISS
Washington           County,     88 F. 3d 804,            806       ( 9th Cir.      1996);       Cervantes

v.    City of San Diego,             5 F.3d 1273, 1274                    (9th Cir. 1993). Because

Plaintiff            is    proceeding         pro     se,           the     Court      construes          his

pleadings           liberally and affords him the benefit of any doubt.

Erickson       v.      Pardus,     551 U.S.         89,    94       (2007);        Ortez,    88    F.3d at

806.

                                              DISCUSSION

        Pursuant to Fed. R. Civ. P. 8(a), a complaint shall include

"a     short        and   plain     statement        of     the          claim     showing        that    the

pleader        is     entitled to         relief."         "Each averment              of    a    pleading

shall be simple,              concise and direct." Fed.                      R.     Civ.    P.    8(e).    If

the     factual           elements       of    a    cause           of     action      are       scattered

throughout the complaint but are not organized into a "short and

plain statement of the claim," dismissal for failure to satisfy

Rule 8 (a)          is proper.       Sparling v.           Hoffman         Constr.        Co.,    864 F.2d

635,    640     (9th Cir.         1988);      see also Nevijel                v.    North    Coast       Life

Ins.    Co.,        6 51 F . 2 d 6 71,   6 7 4 ( 9th Cir . 19 81 )               (district court may

dismiss an action with prejudice due to a litigant's failure to

comply with Rule 8(a) if meaningful, less drastic sanctions have

been explored). The propriety of dismissal for failure to comply

with Rule 8 does not depend on whether the complaint is wholly

without        merit--the         requirement         of        a    pleading        to     be    "simple,


         3 - ORDER TO DISMISS
concise, and direct," applies to good claims as well as bad, and

is a basis for dismissal independent of Rule 12 (b) (6).                                                    McHenry

v.    Renne,       84 F.3d 1172, 1179 (9th Cir. 1996).

        In addition, a plaintiff wishing to bring a cause of action

pursuant          to     42    U.S.C.        §     1983 must          demonstrate            compliance with

the    following              factors:           ( 1)   a    violation of             rights        protected by

the Constitution or created by federal statute;                                              ( 2)       proximately

caused;        ( 3)     by conduct of a                     person;        ( 4)   acting under color of

state     law.          Crumpton        v.        Gates,       947    F.2d         1418,     1420        (9th     Cir.

1991).       A     plaintiff           "must            plead    that          each                      defendant,

through the official's own individual actions,                                             has violated the

Constitution."                 Iqbal,    556 U.S. at 676; see also Taylor v. List,

880    F.2d 1040,              1045     (9th Cir.             1989)        ("Liability under                section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).

        In     this       case        Plaintiff             brings        suit      against         a    number     of

municipal entities,                   but he makes no claim that would establish

liability.             See Monell        v.        Department         of Social            Servs.,        436 U.S.

658,     690-91          ( 1978) .      In        addition,          to     the     extent      he       wishes     to

complain           about        his     allegedly             unlawful             arrest,      that        is     the

subject           of     Plaintiff's               litigation             in      another      pending           case,

Harris       v.        City    of     Portland,             3:19-02041-MO,            and his           attempt     to


         4 - ORDER TO DISMISS
litigate the same claim across multiple cases is frivolous.                                              See

e.g.,     Cato v.       United States,              70 F.3d 1103,              1105 n.2          (9th Cir.

1995) .

        The remainder of Plaintiff's Complaint is deficient insofar

as it does not include a short, plain statement of his discrete

claims,        making         them        difficult        to     ascertain.              In     addition,

Plaintiff       fails        to    clearly identify how each named Defendant,

acting under color of state law, personally participated in the

deprivation of a federal constitutional right.                                      In this respect,

Plaintiff       fails         to    state      a    claim        upon     which          relief    may   be

granted.

                                              CONCLUSION

        Based    on         the    foregoing,        IT     IS    ORDERED           that       Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

Plaintiff       wish        to     proceed with           this     action,          he    must    file   an

amended complaint curing the deficiencies noted above within 30

days      of   the     date        of     this      Order.       Should        Plaintiff          wish   to

continue       with         this    case,      he    must        file     an    amended          complaint

within 30 days that:                    (1)   cures the deficiencies with his prior

Complaint;           ( 2)         names       all     defendants               in        its      caption;

(3) describes          how each named defendant personally partici:pated

in the deprivation of a federal right;                              (4)    does not incorporate


          5 - ORDER TO DISMISS
any prior document by reference; and (5) is on the form provided

by the Court.      Plaintiff's failure to do so will result in the

dismissal of this case with prejudice.

     The   Clerk    is   directed   to   send   Plaintiff   a   civil   rights

complaint form for his use.

     IT IS SO ORDERED.

     DATED this     {2?:   day of March, 2020.




                                                                Judge




      6 - ORDER TO DISMISS
